                                                                      The Honorable Marc Barreca
 1                                                                                     Chapter 7
 2                                                                Hearing Date: November 8, 2018
                                                                          Hearing Time: 9:30 AM
 3                                                  Hearing Location: US Courthouse /Seattle, WA
                                                                Response Date: November 5, 2018
 4

 5

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10   IN RE:                                            Case No.: 12-11284- MLB

11                                                     Chapter: 7
      DEMETRIUS BERTAND DICKERSON SR,
12
                                                       NOTICE PRESENTATION OF ORDER
13                   Debtor.
14            The above-named Debtor, Demetrius Bertrand Dickerson Sr., by and through the
15   undersigned counsel, respectfully presents an order regarding the partial findings and
16   conclusions of law made on the record at the hearing on Motion for Sanctions for Discharge
17   Violations held on October 18, 2018 at 9:30 am. The proposed order is attached hereto as Exhibit
18   A.
19
              DATED this October 23, 2018.
20

21                                                HENRY & DEGRAAFF, PS

22                                                By: /s/ Christina L. Henry
                                                  Christina L. Henry, WSBA# 31273
23                                                150 Nickerson St, Ste 311
                                                  Seattle, WA 98109
24
                                                  Tel# 206-330-0595
25                                                Fax# 206-400-7609
                                                  chenry@hdm-legal.com
26


      NOTICE OF HEARING ON PRESENTATION OF                          HENRY & DEGRAAFF, P.S.
      ORDER - 1                                                      150 NICKERSON ST. STE 311
                                                                    SEATTLE, WASHINGTON 98109
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609

      Case 12-11284-MLB          Doc 63    Filed 10/23/18     Ent. 10/23/18 15:47:41              Pg. 1 of 2
                                         CERTIFICATE OF SERVICE
 1

 2            I, Christina L Henry, declare under penalty of perjury as follows:

 3   1.       I am over the age of eighteen years, a citizen of the United States, not a party herein, and am

 4   competent to testify to the facts set forth in this Declaration.

 5   2.       That on October 23, 2018, I caused the foregoing document attached to this Certificate of
 6   Service along with attached exhibit upon the following individuals via CM/ECF:
 7
              James E. Dickmeyer on behalf of Creditor Merchants Credit Corporation jim@jdlaw.net,
 8            jim.dickmeyer@gmail.com

 9            Marc Rosenberg on behalf of Creditor Merchants Credit Corporation mr@leesmart.com

10            Christina L Henry on behalf of Debtor Demetrius Bertrand Dickerson, Sr mainline@hdm-
              legal.com, HenryDeGraaffPS@jubileebk.net
11
              James Rigby rigbylaw@aol.com, jr@trustesolutions.com; jr@trustesolutions.net;
12
              patti@liveslaw.com
13
              United States Trustee USTPRegion18.SE.ECF@usdoj.gov
14
     I CERTIFY UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
15   WASHINGTON THAT THE FOREGOING STATEMENT IS BOTH TRUE AND CORRECT.
16            Dated this October 23, 2018, at Seattle, Washington.
17

18
                                              /s/ _Christina L Henry_____
19                                            Christina L Henry

20

21

22

23

24

25

26


      NOTICE OF HEARING ON PRESENTATION OF                               HENRY & DEGRAAFF, P.S.
      ORDER - 2                                                           150 NICKERSON ST. STE 311
                                                                         SEATTLE, WASHINGTON 98109
                                                                            telephone (206) 330-0595
                                                                                fax (206) 400-7609

          Case 12-11284-MLB        Doc 63      Filed 10/23/18       Ent. 10/23/18 15:47:41             Pg. 2 of 2
